                           Case 2:20-cv-00872 Document 9-3 Filed 03/08/21 Page 1 of 3 PageID #: 43
US DISTRICT COURT




                                           ol`' i!dS \?p
Room 1000
601 Federal Street
Bluefield, WV 24701




                                                 9336 0699 0430 0080 0911 89
                                                 RETURN RECEIPT (ELECTRONIC)
                                                     RESTRICTED DELIVERY




                                           qrsqpsqqrsrpqppspspsprqrqrpsrssqrrsprrssqspsrqrrspprrqssrqpqqppsr



                                           Sgt. X Muncie, WVDOC OFC/SCRJ
                                           Corrections Guard
                                           South Central Regional Jail
                                           and Correctional Facility
                                           1001 Centre Way
                                           Charleston, WV 25309




Reference Number: 2:20-cv-00872 arb #9
                           Case 2:20-cv-00872 Document 9-3 Filed 03/08/21 Page 2 of 3 PageID #: 44
US DISTRICT COURT




                                           ol`' i!dS _(p
Room 1000
601 Federal Street
Bluefield, WV 24701




                                                 9336 0699 0430 0080 0915 92
                                                 RETURN RECEIPT (ELECTRONIC)
                                                     RESTRICTED DELIVERY




                                           qrsqpsqqrsrpqppspspsprqrqrpsrssqrrsprrssqspsrqrrspprrqssrqpqqppsr



                                           Craig Roberts, WVDOC Superintendent
                                           South Central Regional Jail
                                           and Correctional Facility
                                           1001 Centre Way
                                           Charleston, WV 25309




Reference Number: 2:20-cv-00872 arb #9
                           Case 2:20-cv-00872 Document 9-3 Filed 03/08/21 Page 3 of 3 PageID #: 45
US DISTRICT COURT




                                           ol`' i!dS 8Hp
Room 1000
601 Federal Street
Bluefield, WV 24701




                                                 9336 0699 0430 0080 0923 53
                                                 RETURN RECEIPT (ELECTRONIC)
                                                     RESTRICTED DELIVERY




                                           prsppsqqrqrpppssqqqsqsrpppqsssrqqrqpprssqpssrprrrqqrrpprrprqrprqs



                                           Betsy Jividen, WVDOC Commissioner and SCRJ
                                           West Virginia Division of Corrections
                                           and Rehabilitation
                                           1409 Greenbrier Street
                                           Charleston, WV 25311




Reference Number: 2:20-cv-00872 arb #9
